               Case 2:20-cr-00021-JLR Document 8 Filed 02/14/20 Page 1 of 6




1                                                           Magistrate Judge Mary Alice Theiler
2
3
4
5
6
                        UNITED STATES DISTRICT COURT FOR THE
7                         WESTERN DISTRICT OF WASHINGTON
                                    AT SEATTLE
8
9
       UNITED STATES OF AMERICA,                             NO. MJ20-060MAT
10
                           Plaintiff,
11                                                           GOVERNMENT’S MEMORANDUM
                                                             OPPOSING CUSTODY RELEASE
12
13                         v.
       YING HAO LI,
14
                            Defendant.
15
16
           The United States of America, by Brian T. Moran, United States Attorney, and
17
     Donald M. Reno, Jr., Assistant United States Attorney for the Western District of
18
     Washington, file this memorandum opposing Ying Hao Li’s (Defendant) custody release.
19
                                          I. Introduction
20
           On February 13, 2020, Defendant had his initial appearance on a complaint
21
     charging him with alien smuggling. The Court ordered Defendant detained until his
22
     detention hearing scheduled for February 18, 2020, at 10:30 a.m.
23
           Defendant has been detained at the Northwest Immigration and Customs
24
     Enforcement (ICE) Processing Center on administrative deportation charges (a Notice to
25
     Appear) since January 29, 2020, following his apprehension on
26
     January 28, 2020. Defendant was transported from ICE detention in Tacoma on
27
28
      GOVERNMENT’S MEMORANDUM OPPOSING - 1                                  UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
      DEFENDANTS CUSTODY RELEASE
                                                                             SEATTLE, WASHINGTON 98101
      U.S. v. YING HAO LI, MJ20-060MAT                                             (206) 553-7970
              Case 2:20-cr-00021-JLR Document 8 Filed 02/14/20 Page 2 of 6




 1 February 13, 2020, for his initial appearance. An ICE detainer was lodged with the
 2 Marshall Service on February 13, 2020.
 3         At the initial appearance, AFPD Greg Geist, was given a notebook containing
 4 comprehensive discovery (“open file”) of the evidence supporting this prosecution.
 5                                    II. Factual Background
 6         The complaint charges Defendant with alien smuggling in violation of
 7 8 U.S.C. §§§ 1324(a)(1)(A)(i), (B)(i) and (2)(B)(ii). If convicted of alien smuggling
 8 under Section 1324(a)(2)(B)(ii), a mandatory minimum sentence of five years would be
 9 imposed as the evidence will establish Defendant smuggled three Chinese nationals for
10 “private financial gain” when all four were apprehended by Border Patrol agents on
11 January 28, 2020, near Lynden, Washington. See Complaint ¶¶ 2-5; United States v.
12 Gonzalez-Torres, 309 F.3d 594, 601-02 (9th Cir. 2002) (a five-year mandatory minimum
13 sentence was correctly imposed on the basis that each alien smuggled constituted a
14 separate violation of 8 U.S.C. § 1324(a)(2)(B), “the text of the statute unequivocally
15 provides for ‘each alien in respect to whom a violation of this paragraph occurs’”);
16 United States v. Tsai, 282 F.3d 690, 698 (9th Cir. 2002) (“It therefore appears that a
17 single transaction involving three aliens may count as a first, second, and third
18 violation.”); See generally, United States v. Angwin, 271 F.3d 786, 802-03 (9th Cir.
19 2001)(discussing the distinction in penalties of 8 U.S.C. §§ 1324(a)(1)(A) and the
20 mandatory minimum penalties of 1324 (a)(2) (B)(ii)).
21                                           III. Issue
22         Is Defendant a flight risk under the factors enumerated in the Bail Reform Act, 18
23 U.S.C. 3141, et seq.
24                                        IV. Discussion
25 A.       Factors to be Considered Under the Bail Reform Act
26         The BRA provides that the Court shall consider the following factors in
27 determining whether a defendant should be granted pretrial release:
28
     GOVERNMENT’S MEMORANDUM OPPOSING - 2                                  UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     DEFENDANTS CUSTODY RELEASE
                                                                            SEATTLE, WASHINGTON 98101
     U.S. v. YING HAO LI, MJ20-060MAT                                             (206) 553-7970
               Case 2:20-cr-00021-JLR Document 8 Filed 02/14/20 Page 3 of 6




 1          (g) Factors to be considered.—The judicial officer shall, in determining whether
 2 there are conditions of release that will reasonably assure the appearance of the person as
 3 required and the safety of any other person and the community, take into account the
 4 available information concerning—
 5 (1) the nature and circumstances of the offense charged, including whether the offense is
   a crime of violence. . .
 6
 7 (2) the weight of the evidence against the person;
 8
     (3) the history and characteristics of the person, including—
 9
          (A) the person's character, physical and mental condition, family ties,
10
   employment, financial resources, length of residence in the community, community ties,
11 past conduct, history relating to drug or alcohol abuse, criminal history, and record
   concerning appearance at court proceedings; and
12
13          (B) whether, at the time of the current offense or arrest, the person was on
     probation, on parole, . . . ; and
14
15         (4) the nature and seriousness of the danger to any person or the community that
     would be posed by the person's release. . . .
16
17 18 U.S.C. § 3142(g).
18 B. Analysis of the significant flight risk factors
19          The government respectfully asks the Court to detain Defendant based on the
20 weight of the evidence against him, his character, employment history,
21 community/family ties, and criminal history.
22          In Defendant’s sworn statement to Border Patrol agents following his
23 apprehension, he stated he was unemployed and had recently lost $1,000 gambling in a
24 casino. He claimed his distressed financial status was the motivation for accepting the
25 smuggling opportunity to earn $500. Id. ¶10 b.
26          Assuming the facts pled in the complaint are credible and can be proven at trial,
27 the prospect of Defendant being convicted as charged is overwhelming. Pursuant to
28 Section 3142(g)(2), the weight of the evidence against Defendant is a relevant and
      GOVERNMENT’S MEMORANDUM OPPOSING - 3                                   UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
      DEFENDANTS CUSTODY RELEASE
                                                                              SEATTLE, WASHINGTON 98101
      U.S. v. YING HAO LI, MJ20-060MAT                                              (206) 553-7970
               Case 2:20-cr-00021-JLR Document 8 Filed 02/14/20 Page 4 of 6




 1 important factor in determining flight risk. See United States v. Gebro, 948 F.2d 1118,
 2 1121 (9th Cir. 1991) (the fact the defendant’s duress defense was rejected in his bank
 3 robbery trial and he was sentenced to 132 months, but reversed on appeal, on retrial,
 4 defendant’s knowledge that his duress was rejected and he would face a lengthy sentence
 5 if convicted again was properly considered in the flight risk evaluation).
 6         Given the strength of the pending charges, there is no incentive for Defendant to
 7 return from Canada to stand trial. The likelihood he will be convicted and sentenced to a
 8 mandatory minimum sentence of five years is a fact a rational person in Defendant’s
 9 position would weigh heavily in electing to remain in Canada.
10         Defendant’s predicament is much like the matter that government’s counsel
11 prosecuted in 2005 in United States v. Harminder Singh Jat, CR05-247JLR. Mr. Jat was
12 charged with the same alien smuggling statute, 8 U.S.C. § 1324(a)(2)(B)(ii), as
13 Defendant. Mr. Jat, was a naturalized Canadian citizen residing in Canada. Border Patrol
14 agents apprehended him after surveillance cameras documented five aliens being
15 smuggled into the United States from Canada and entering Mr. Jat’s vehicle. After a
16 complaint was filed, Mr. Jat was granted pretrial release. Dkt # 7. Following the
17 indictment, the matter was set for trial on January 10, 2006. Government’s counsel
18 prepared the matter for trial (See Dkt. # 22-29). Mr. Jat failed to appear for a status
19 hearing several weeks before trial and a warrant was issued for his failure to appear. Dkt.
20 # 33-34. To this day, Mr. Jat has not been seen or heard from.
21         If Defendant were released, he would come to the same realization as
22 Mr. Jat-- better to evade prosecution by remaining in Canada or returning to China than
23 to face a certain conviction and a five year mandatory prison term.
24 Defendant’s character, employment, criminal history, and community ties.
25         Defendant was convicted of a drug trafficking offense in Canada in 2005 and
26 sentenced to 90 days. He acknowledged in his post arrest statement to Border Patrol
27 agents that he was previously denied entry into the United States because of this
28 conviction. Id. ¶ 10a.
     GOVERNMENT’S MEMORANDUM OPPOSING - 4                                    UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     DEFENDANTS CUSTODY RELEASE
                                                                              SEATTLE, WASHINGTON 98101
     U.S. v. YING HAO LI, MJ20-060MAT                                               (206) 553-7970
               Case 2:20-cr-00021-JLR Document 8 Filed 02/14/20 Page 5 of 6




 1         Defendant apparently has two minor children in Canada. Assuming that is true, it
 2 further aggravates his status as a flight risk. Defendant committed the smuggling act
 3 because he was financially destitute with no job and past gambling loses. He has been
 4 unemployed for an unspecified period. Defendant’s character and past lifestyle in Canada
 5 offers no credible reason to dispel the fact he is a substantial flight risk.
 6 Significance of the ICE Detainer
 7         If Defendant is granted pretrial release, he will be returned to ICE detention
 8 consistent with the pending ICE detainer. Here, unlike the desire of the overwhelming
 9 number of ICE detainees that have appeared before this Court, Defendant would
10 welcome a swift deportation order as it would assure a same day removal to Canada at
11 the Blaine Port of Entry.
12         WHEREFORE, the government respectfully urges the Court to deny Defendant’s
13 request for custodial release as there are no reasonable conditions of release that can
14 assure his next court appearance.
15         DATED this 14th day of February, 2020.
16
17                                              Respectfully submitted,
18                                              BRIAN T. MORAN
                                                United States Attorney
19
20
                                                s/ Donald M. Reno, Jr.
21                                              DONALD M. RENO, JR.
                                                Assistant United States Attorney
22
                                                United States Attorney’s Office
23                                              700 Stewart Street, Suite 5220
                                                Seattle, WA 98101-3903
24
                                                Telephone: (206) 553-7970
25                                              Fax: (206) 553-0755
                                                E-mail: don.reno@usdoj.gov
26
27
28
     GOVERNMENT’S MEMORANDUM OPPOSING - 5                                     UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
     DEFENDANTS CUSTODY RELEASE
                                                                               SEATTLE, WASHINGTON 98101
     U.S. v. YING HAO LI, MJ20-060MAT                                                (206) 553-7970
             Case 2:20-cr-00021-JLR Document 8 Filed 02/14/20 Page 6 of 6




1                               CERTIFICATE OF SERVICE
2
3         I hereby certify that on February 14, 2020, I electronically filed the foregoing with
4 the Clerk of Court using the CM/ECF system which will send notification of such filing
5 to the attorney(s) of record for the defendant(s). I hereby certify that I have served the
6 attorney(s) of record for the defendant(s) that are non CM/ECF participants via e-mail
7 and/or telefax.
8
9                                             s/Lissette Duran
                                              LISSETTE DURAN
10                                            Paralegal Specialist
                                              United States Attorney=s Office
11                                            Western District of Washington
                                              700 Stewart Street, Suite 5220
12                                            Seattle, Washington 98101-1271
                                              Telephone: (206) 553-7234
13                                            Fax:          (206) 553-2502
                                              E-mail: Lissette.I.Duran@usdoj.gov
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     GOVERNMENT’S MEMORANDUM OPPOSING - 6                                  UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     DEFENDANTS CUSTODY RELEASE
                                                                            SEATTLE, WASHINGTON 98101
     U.S. v. YING HAO LI, MJ20-060MAT                                             (206) 553-7970
